      Case 4:19-cr-00031-DPM Document 106 Filed 08/02/21 Page 1 of 1


            IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    CENTRAL DIVISION

UNITED STATES OF AMERICA                                       PLAINTIFF

v.                        No. 4:19-cr-31-DPM

GILBERT R. BAKER                                              DEFENDANT

                                ORDER
     PCR test results for trial participants continue to come in. So far,
everyone has tested negative. The Court will reconvene at 8:15 a.m. on
Tuesday, 3 August 2021. We will have a more complete picture by then,
and, with counsel's help, the Court will decide how we will proceed.
All jurors should report by 8:15 a.m. on Tuesday.
     So Ordered.



                                                          I
                                        D .P. Marshall Jr.
                                        United States District Judge
